                 Case 20-11555-CSS              Doc 6       Filed 07/31/20        Page 1 of 39




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
In re:                                                     ) Chapter 11
                                                           )
EXTRACTION OIL & GAS, Inc., et al.,1                       ) Case No. 20-11548 (CSS)
                                                           )
                                                           )
                                    Debtors.               ) (Jointly Administered)
                                                           )

    GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,
    AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The Schedules of Assets and Liabilities (collectively with attachments, the “Schedules”)
and the Statements of Financial Affairs (collectively with attachments, the “Statements,” and
together with the Schedules, the “Schedules and Statements”), filed by the above-captioned
debtors and debtors in possession (collectively, the “Debtors”), were prepared pursuant to
section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and rule 1007 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by the Debtors’ management,
with the assistance of the Debtors’ advisors, and are unaudited.

       These Global Notes and Statement of Limitations, Methodologies, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each
Debtor’s respective Schedules and Statements, and should be referred to and considered in
connection with any review of the Schedules and Statements.

        While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances, based on
information that was available at the time of preparation, inadvertent errors, inaccuracies, or
omissions may have occurred or the Debtors may discover subsequent information that requires
material changes to the Schedules and Statements. Because the Schedules and Statements contain
unaudited information, which is subject to further review, verification, and potential adjustment,
there can be no assurance that the Schedules and Statements are complete.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
    (8170); Extraction Finance Corporation (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor
    Holdings, LLC (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR
    Midstream, LLC (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300,
    Denver, Colorado 80202.
               Case 20-11555-CSS         Doc 6       Filed 07/31/20   Page 2 of 39




        The Schedules and Statements have been signed by Tom L. Brock, Vice President, Chief
Accounting Officer of Debtor Extraction Oil & Gas, Inc. Accordingly, in reviewing and signing
the Schedules and Statements, Mr. Brock necessarily relied upon the efforts, statements, and
representations of the Debtors’ other personnel and advisors. Mr. Brock has not (and could not
have) personally verified the accuracy of each such statement and representation, including, but
not limited to, statements and representations concerning amounts owed to creditors, classification
of such amounts, and respective creditor addresses.

       The Global Notes supplement and are in addition to any specific notes contained in each
Debtor’s respective Schedules or Statements. Furthermore, the fact that the Debtors have prepared
Global Notes or specific notes with respect to each of the individual Debtor’s Schedules and
Statements and not to those of another should not be interpreted as a decision by the Debtors to
exclude the applicability of such Global Notes or specific notes to any of the Debtors’ other
Schedules and Statements, as appropriate.

        For the avoidance of doubt, the Debtors reserve all of their rights to amend and supplement
the Schedules and Statements as may be necessary or appropriate, but the Debtors and their agents,
attorneys and financial advisors expressly do not undertake any obligation to update, modify,
revise, or re-categorize the information provided herein, or to notify any third party should the
information be updated, modified, revised, or re-categorized, except as required by applicable law
or order of the Bankruptcy Court.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

1.     Description of Cases. On June 14, 2020 (the “Petition Date”), the Debtors filed voluntary
       petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101
       et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
       Delaware (the “Bankruptcy Court”). The Debtors’ chapter 11 cases are jointly
       administered for procedural purposes only under the lead case caption In re Extraction Oil
       & Gas, Inc., et al., Case No. 20-11548 (CSS) (Bankr. D. Del.) [Docket No. 79]. The
       Debtors continue to operate their businesses and manage their properties as debtors-in-
       possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors
       have not been substantively consolidated and accordingly, each Debtor has filed its own
       Schedules and Statements. On June 30, 2020, the United States Trustee for the District of
       Delaware appointed a statutory committee of unsecured creditors pursuant to
       section 1102(a)(1) of the Bankruptcy Code [Docket No. 155].

2.     Global Notes Control. Disclosure of information in one or more Schedules, one or more
       Statements, or one or more exhibits or attachments to the Schedules or Statements, even if
       incorrectly placed, shall be deemed to be disclosed in the correct Schedules, Statements,
       exhibits, or attachments. In the event that the Schedules and Statements differ from the
       Global Notes, the Global Notes shall control.

3.     “As Of” Information Date. The asset information provided herein, except as otherwise
       noted, represents the asset data of each Debtor as of May 31, 2020, the date of the Debtors’

                                                 2
            Case 20-11555-CSS          Doc 6       Filed 07/31/20   Page 3 of 39




     month end closure to their balance sheet, and the liability data of each Debtor as of the
     close of business on the Petition Date. All other information including trade liabilities and
     principal and accrued interest on funded debt are provided as of the Petition Date. Amounts
     ultimately realized may vary from net book value (or whatever value was ascribed) and
     such variance may be material. Accordingly, the Debtors reserve all of their rights to
     amend or adjust the value of each asset set forth herein. In addition, the amounts shown
     for total liabilities exclude items identified as “unknown,” “disputed,” “contingent,”
     “unliquidated,” or “undetermined,” and, thus, ultimate liabilities may differ materially
     from those stated in the Schedules and Statements.

4.   Reservations and Limitations. Commercially reasonable efforts were made to prepare and
     file complete and accurate Schedules and Statements. However, as noted above,
     inadvertent errors or omissions may exist. The Debtors reserve all rights to amend and
     supplement the Schedules and Statements as may be necessary or appropriate but do not
     undertake any obligation to do so, except as required by applicable law. Nothing contained
     in the Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an
     admission of any kind with respect to these chapter 11 cases, including, but not limited to,
     any claims against the Debtors, any rights or claims of the Debtors against any third party
     or any issues involving substantive consolidation, equitable subordination, or defenses or
     causes of action arising under the provisions of chapter 5 of the Bankruptcy Code or any
     other relevant applicable bankruptcy or non-bankruptcy laws to recover assets or avoid
     transfers. Any specific reservation of rights contained elsewhere in the Global Notes does
     not limit in any respect the general reservation of rights contained in this paragraph.
     Nothing contained in the Schedules and Statements or the Global Notes is intended as, or
     should be construed as, an admission or stipulation of the validity of any claim against the
     Debtors, any assertion made therein or herein, or a waiver of the Debtors’ rights to dispute
     any claim or assert any cause of action or defense against any party.

5.   Net Book Value of Assets. Unless otherwise indicated, the Debtors’ Schedules and
     Statements reflect net book values as of May 31, 2020. For the avoidance of doubt, nothing
     contained in the Schedules and Statements is indicative of the Debtors’ enterprise or market
     value. Book values of assets prepared in accordance with GAAP generally do not reflect
     the current performance of the assets and may differ materially from the actual value and/or
     performance of the underlying assets. As such, the value listed in these Schedules and
     Statements cannot be, and was not, used to determine the Debtors’ enterprise valuation.

6.   Recharacterization and Classifications. The Debtors have made commercially reasonable
     efforts to correctly characterize, classify, categorize, and designate the claims, assets,
     executory contracts, unexpired leases, and other items reported in the Schedules and
     Statements. However, the Debtors may have improperly characterized, classified,
     categorized, designated, or omitted certain items due to the complexity and size of the
     Debtors’ business. Accordingly, the Debtors reserve all of their rights to recharacterize,
     reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
     Statements at a later time as necessary or appropriate, including, without limitation,
     whether contracts or leases listed herein were deemed executory or unexpired as of the
     Petition Date and remain executory and unexpired postpetition.


                                               3
             Case 20-11555-CSS          Doc 6       Filed 07/31/20    Page 4 of 39




7.    Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on Schedule
      E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as “executory” or
      “unexpired” does not constitute an admission by the Debtors of the legal rights of the
      claimant or contract counterparty or a waiver of the Debtors’ rights to disallow,
      subordinate, recharacterize or reclassify such claim or contract.

8.    Claims Description. Any failure to designate a claim in the Schedules and Statements as
      “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
      Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The
      Debtors reserve all of their rights to dispute, or to assert offsets or defenses to, any claim
      reflected on their Schedules or Statements on any grounds, including, but not limited to,
      amount, liability, priority, status, or classification, or to otherwise subsequently designate
      any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the Debtors reserve
      all of their rights to amend their Schedules and Statements as necessary and appropriate.
      Listing a claim does not constitute an admission of liability by the Debtors.

9.    Estimates and Assumptions. The preparation of the Schedules and Statements required
      the Debtors to make reasonable estimates and assumptions with respect to the reported
      amounts, including but not limited to, amounts of assets and liabilities, the amount of
      contingent assets and contingent liabilities on the date of filing the Schedules and
      Statements, and the reported amounts of revenues and expenses during the applicable
      reporting periods. Actual results could differ materially from such estimates. The Debtors
      reserve all rights to amend the reported amounts of assets and liabilities, contingent assets
      and contingent liabilities, and revenues and expenses to reflect changes in those estimates
      or assumptions.

10.   Basis of Presentation. For financial reporting purposes, prior to the Petition Date, the
      Debtors prepared financial statements on a consolidated basis, which were audited
      annually. Combining the assets and liabilities set forth in the Schedules and Statements
      would result in amounts that could be substantially different from financial information
      that would be prepared on a consolidated basis under Generally Accepted Accounting
      Principles (“GAAP”). Therefore, the Schedules and Statements do not purport to represent
      financial statements prepared in accordance with GAAP nor are they intended to reconcile
      fully with any consolidated financial statements prepared by the Debtors. Unlike the
      consolidated financial statements, the Schedules and Statements reflect the assets and
      liabilities of each separate Debtor, except where otherwise indicated. Information
      contained in the Schedules and Statements has been derived from the Debtors’ books and
      records and historical financial statements. Moreover, given, among other things, the
      uncertainty surrounding the collection and ownership of certain assets and the valuation
      and nature of certain liabilities, to the extent that a Debtor shows more assets than
      liabilities, this is not an admission that the Debtor was solvent as of the Petition Date or at
      any time before the Petition Date. Likewise, to the extent a Debtor shows more liabilities
      than assets, this is not an admission that the Debtor was insolvent at the Petition Date or
      any time before the Petition Date.

11.   Confidential or Sensitive Information. There may be instances in which certain
      information in the Schedules and Statements intentionally has been redacted due to, among

                                                4
             Case 20-11555-CSS           Doc 6       Filed 07/31/20    Page 5 of 39




      other things, concerns for the privacy of an individual. In addition, the very existence of
      certain agreements is (by the terms of such agreements) confidential. These agreements
      have been noted, however, as “Confidential” in the Schedules and Statements, where
      applicable. The alterations or redactions are limited only to what the Debtors believe is
      necessary to protect the Debtor or the applicable third-party.

12.   Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
      may not have listed all of their causes of action or potential causes of action against
      third-parties as assets in the Schedules and Statements. The Debtors reserve all of their
      rights with respect to any claims or causes of action (including avoidance actions),
      controversy, right of setoff, cross claim, counterclaim, or recoupment and any claim on
      contracts or for breaches of duties imposed by law or in equity, demand, right, action, lien,
      indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, power,
      privilege, license, and franchise of any kind or character whatsoever, known, unknown,
      fixed or contingent, matured or unmatured, suspected or unsuspected, liquidated or
      unliquidated, disputed or undisputed, secured or unsecured, assertable directly or
      derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in
      law or in equity, or pursuant to any other theory of law (collectively, “Causes of Action”)
      they may have, and neither the Global Notes nor the Schedules and Statements shall be
      deemed a waiver of any claims or Causes of Action or in any way prejudice or impair the
      assertion of such claims or Causes of Action.

      In the ordinary course of their business, from time to time, the Debtors become involved
      in litigation and informal disputes among third parties because the Debtors may hold funds
      on account of mineral or other interests that are the subject of the dispute. When such
      litigation or informal disputes arise, the Debtors treat the relevant funds as suspense funds.
      Upon the conclusion or settlement of the litigation matter or informal dispute, as evidenced
      by entry of a court order or execution of a settlement agreement or similar evidence of
      properly cured title, or mutual informal agreement, the Debtors release the funds in
      question to the appropriate third party. Because these funds may not be property of their
      estates, the Debtors do not believe they have any liability on account of such litigation, and
      such informal disputes are not included in the Schedules and Statements.

      There are certain parties who may hold potential escheatment claims or claims for funds
      held in suspense against the Debtors. These parties received notice of the Schedules,
      commencement of these chapter 11 cases, and the claims bar date. However, such claims
      are not disclosed in the Schedules to the extent that the Debtors lack sufficient information
      about the escheatment.

13.   Paid Claims. Pursuant to certain orders of the Bankruptcy Court entered in these
      chapter 11 cases (the “First Day Orders”), the Debtors were authorized (but not directed)
      to pay, among other things, certain prepetition claims of employees, royalty holders,
      potential lien holders and taxing authorities. Accordingly, these liabilities may have been
      or may be satisfied in accordance with such orders and, therefore, generally are not listed
      in the Schedules and Statements. Regardless of whether such claims are listed in the
      Schedules and Statements, to the extent such claims are paid pursuant to an order of the
      Bankruptcy Court (including the First Day Orders), the Debtors reserve all rights to amend

                                                 5
             Case 20-11555-CSS          Doc 6       Filed 07/31/20   Page 6 of 39




      or supplement the Schedules and Statements as is necessary or appropriate, or to take other
      action as is necessary and appropriate to avoid over-payment of, or duplicate payments for,
      any such liabilities.

14.   Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research that was conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between prepetition and postpetition periods may change. The Debtors reserve
      the right to amend the Schedules and Statements as they deem appropriate in this regard.

15.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
      and liabilities from the Schedules and Statements and certain accrued expenses.
      The Debtors also have excluded rejection damage claims of counterparties to executory
      contracts and unexpired leases that have been or may be rejected (if any), to the extent such
      damage claims exist. In addition, certain immaterial or de minimis assets and liabilities
      may have been excluded. Finally, certain liabilities authorized to be paid pursuant to the
      First Day Orders are excluded from the Schedules and Statements.

16.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated, otherwise have expired by their terms, or have been assigned or
      otherwise transferred pursuant to a sale, acquisition, or other transaction. Conversely,
      inclusion of certain intellectual property shall not be construed to be an admission that such
      intellectual property rights have not been abandoned, have not been terminated, have not
      otherwise expired by their terms, or have not been assigned or otherwise.

17.   Property and Equipment. Unless otherwise indicated, owned property (including real
      property) and equipment are stated at net book value. The Debtors may lease furniture,
      fixtures, and equipment from certain third-party lessors. Any such leases are set forth in
      the Schedules and Statements. Nothing in the Schedules and Statements is or shall be
      construed as an admission as to the determination as to the legal status of any lease
      (including whether any lease is a true lease or a financing arrangement), and the Debtors
      reserve all of their rights with respect thereto.

18.   Intercompany Payables and Receivables. The listing by the Debtors of any account
      between a Debtor and another Debtor is a statement of what appears in a particular Debtor’s
      books and records and does not reflect any admission or conclusion of the Debtors
      regarding the allowance, classification, characterization, validity, or priority of such
      account. The Debtors take no position in these Schedules and Statements as to whether
      such accounts would be allowed as a claim, an Interest, or not allowed at all. The Debtors
      and all parties in interest reserve all rights with respect to such accounts.

19.   Estimates. To prepare and file the Schedules and Statements in accordance with the
      deadline established in these chapter 11 cases, management was required to make certain
      estimates and assumptions that affected the reported amounts of these assets and liabilities.


                                                6
             Case 20-11555-CSS          Doc 6       Filed 07/31/20   Page 7 of 39




      The Debtors reserve all rights to amend the reported amounts of assets and liabilities to
      reflect changes in those estimates or assumptions.

20.   Currency. All amounts are reflected in U.S. dollars.

21.   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments may
      properly be disclosed in multiple parts of the Statements and Schedules. To the extent
      these disclosures would be duplicative, the Debtors have determined to only list such
      assets, liabilities, and prepetition payments once.

22.   Executory Contracts and Unexpired Leases. Although the Debtors have made diligent
      attempts to properly identify the Debtor counterparty(ies) to each executory contract and
      unexpired lease on Schedule G, it is possible that more Debtor entities are a counterparty
      to certain executory contracts and unexpired leases on Schedule G than listed herein. The
      Debtors reserve all of their rights with respect to the named parties of any and all executory
      contracts and unexpired leases, including the right to amend Schedule G. In addition,
      although the Debtors have made diligent attempts to properly identify executory contracts
      and unexpired leases, the inclusion of a contract or lease on Schedule G does not constitute
      an admission as to the executory or unexpired nature (or non-executory or expired nature)
      of the contract or lease, or an admission as to the existence or validity of any claims held
      by the any counterparty to such contract or lease. Furthermore, while the Debtors have
      made diligent attempts to properly identify all executory contracts and unexpired leases,
      inadvertent errors, omissions, or over inclusion may have occurred.

23.   Umbrella or Master Agreements. Contracts listed in the Schedules and Statements may
      be umbrella or master agreements that cover relationships with some or all of the Debtors.
      Where relevant, such agreements have been listed in the Schedules and Statements only of
      the Debtor that signed the original umbrella or master agreement. This includes insurance
      policies and master service agreements which were signed by Extraction Oil & Gas, Inc.
      but cover other Debtors.

24.   Leases. The Debtors have not included the future obligations of any capital or operating
      leases in the Schedules and Statements. To the extent that there was an amount outstanding
      as of the Petition Date, the creditor has been included on Schedule E/F of the Schedules.

      In the ordinary course of business, certain of the Debtors may enter into agreements titled
      as leases for property, minerals, or other property interests and equipment from third-party
      lessors for use in the daily operation of their business. Any known prepetition obligations
      of the Debtors pursuant to the same have been listed on Schedule F, the underlying lease
      agreements are listed on Schedule G, or, if the leases are in the nature of real property
      interests under applicable non-bankruptcy laws, on Schedule A. Nothing in the Schedules
      or Statements is, or shall be construed to be, an admission as to the determination of the
      legal status of any lease (including whether any lease is a true lease, a financing
      arrangement or a real property interest), and the Debtors reserve all rights with respect to
      such issues.



                                                7
             Case 20-11555-CSS           Doc 6       Filed 07/31/20    Page 8 of 39




25.   Insiders. The Debtors have attempted to include all payments made on or within
      12 months before the Petition Date to any individual or entity deemed an “insider.” As to
      each Debtor, an individual or entity is designated as an “insider” if such individual or entity,
      based on the totality of the circumstances, has at least a controlling interest in, or exercises
      sufficient authority over, the Debtor so as to unqualifiably dictate corporate policy and the
      disposition of corporate assets.

      The listing or omission of a party as an insider for purposes of the Schedules and Statements
      is for informational purposes and is not intended to be, nor should it be, construed as an
      admission that those parties are insiders for purpose of section 101(31) of the Bankruptcy
      Code. Information regarding the individuals or entities listed as insiders in the Schedules
      and Statements may not be used for: (a) the purposes of determining (i) control of the
      Debtors; (ii) the extent to which any individual or entity exercised management
      responsibilities or functions; (iii) corporate decision-making authority over the Debtors; or
      (iv) whether such individual or entity could successfully argue that it is not an insider under
      applicable law, including the Bankruptcy Code and federal securities laws, or with respect
      to any theories of liability or (b) any other purpose.

      Furthermore, certain of the individuals or entities identified as insiders may not have been
      insiders for the entirety of the 12-month period preceding the Petition Date, but the Debtors
      have included them herein out of an abundance of caution. The Debtors reserve all rights
      with respect thereto.

26.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      known amounts included in the Schedules and Statements. To the extent there are
      unknown, disputed, contingent, unliquidated, or otherwise undetermined amounts, the
      actual total may be different than the listed total.

27.   Unliquidated Claim Amounts. Claim amounts that could not be quantified by the Debtors
      are scheduled as “unliquidated.”

28.   Undetermined Amounts. The description of an amount as “unknown,” “disputed,”
      “contingent,” “unliquidated,” or “undetermined” is not intended to reflect upon the
      materiality of such amount.

29.   Setoffs and Recoupments. The Debtors routinely incur setoffs, recoupments and net
      payments in the ordinary course of business. Such setoffs, recoupments and nettings may
      occur due to a variety of transactions or disputes including, but not limited to, intercompany
      transactions, counterparty settlements, pricing discrepancies, credits, rebates, returns,
      refunds, negotiations, and/or disputes between the Debtors and their customers and/or
      suppliers. These normal, ordinary course setoffs, recoupments and nettings are common
      to the industry. Due to the voluminous nature of setoffs, recoupments and nettings, it
      would be unduly burdensome and costly for the Debtors to list each such transaction.
      Therefore, although such setoff, recoupment and other similar rights may have been
      accounted for when scheduling certain amounts, these ordinary course setoffs and
      recoupments are not independently accounted for, and as such, are or may be excluded
      from the Debtors’ Schedules and Statements. In addition, some amounts listed in the

                                                 8
             Case 20-11555-CSS          Doc 6       Filed 07/31/20   Page 9 of 39




      Schedules and Statements may have been affected by setoffs, recoupments or nettings by
      third parties of which the Debtors are not yet aware and/or of which the Debtors have
      approved to effectuate in the claims process of their chapter 11 cases. The Debtors reserve
      all rights to challenge any setoff and/or recoupment rights that may be asserted.

30.   Credits and Adjustments. The claims of individual creditors for, among other things,
      goods, products or services are listed as amounts entered on the Debtors’ books and records
      and may not reflect credits, allowances or other adjustments due from such creditors to the
      Debtors. The Debtors reserve all of their rights respecting such credits, allowances and
      other adjustments.

31.   Payments. Prior to the Petition Date, the Debtors maintained a cash management and
      disbursement system in the ordinary course of their businesses (the “Cash Management
      System”) (as more fully described in the Debtors’ Motion for Entry of Interim and Final
      Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
      System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing
      Business Forms, and (D) Perform Intercompany Transactions and (II) Granting Related
      Relief (the “Cash Management Motion”) [Docket No. 4]). Although efforts have been
      made to attribute open payable amounts to the correct legal entity, the Debtors reserve the
      right to modify or amend their Schedules and Statements to attribute any payments to a
      different legal entity, if appropriate.

32.   Stock Options, Restricted Stock Awards and Restricted Stock Units. In the ordinary
      course of business, the Debtors award certain stock options, restricted stock awards and
      restricted stock units to employees as part of such employees’ compensation. Because
      these awards represent interests in the Debtors, not claims, the Debtors have not listed such
      restricted stock awards or restricted stock units in the Schedules and Statements.

33.   Guaranties and Other Secondary Liability Claims. The Debtors have used their best
      efforts to locate and identify guaranties and other secondary liability claims (collectively,
      the “Guaranties”) in their executory contracts, unexpired leases, debt instruments, and
      other such agreements; however, a review of these agreements, specifically the Debtors’
      leases and contracts, is ongoing. Where such Guaranties have been identified, they have
      been included in the relevant Schedule for the Debtor or Debtors affected by such
      Guaranties. The Debtors have reflected the Guaranty obligations for both the primary
      obligor and the guarantor with respect to their financings and debt instruments on
      Schedule G. The Debtors believe that certain Guaranties embedded in the Debtors’
      executory contracts, unexpired leases, other secured financing, debt instruments, and
      similar agreements may exist and, to the extent they do, will be identified upon further
      review. Therefore, the Debtors reserve their rights to amend the Schedules to the extent
      additional Guaranties are identified.

34.   Mechanics’ Liens. The property and equipment listed in the Schedules are presented
      without consideration of any mechanics’, materialman’s’, or other similar statutory liens.
      Such liens may apply, and the Debtors reserve their right to dispute or challenge the
      validity, perfection, or immunity from avoidance of any lien purported to be perfected by
      a creditor.

                                                9
             Case 20-11555-CSS          Doc 6     Filed 07/31/20      Page 10 of 39




                    Specific Disclosures with Respect to the Debtors’ Schedules

35.   Schedule A/B. Real property is reported at book value, net of accumulated depreciation
      on buildings and improvements. The Debtors may have listed certain assets as real
      property when such assets are in fact personal property, or the Debtors may have listed
      certain assets as personal property when such assets are in fact real property. The Debtors
      reserve all of their rights to recategorize or recharacterize such asset holdings to the extent
      the Debtors determine that such holdings were listed incorrectly.

      Under applicable state law, certain oil and gas leases, royalty interests, overriding royalty
      interests, non-executive mineral interests, non-participating royalty interests, rights of way,
      and easements are real property interests in law. The Debtors have included information
      about the instruments governing such interests on Schedule A, but have not duplicated such
      leases on Schedule G regardless of whether such instruments may be considered executory
      contracts or unexpired leased within the meaning of section 365 of the Bankruptcy Code.

      Certain of the instruments reflected on Schedule A may contain renewal options, guaranties
      of payments, options to purchase, rights of first refusal, rights to lease additional lands, and
      other miscellaneous rights. Such rights, powers, duties, and obligations are not separately
      set forth on Schedule A. The Debtors hereby expressly reserve the right to assert that any
      instrument listed on Schedule A is an executory contract within the meaning of section 365
      of the Bankruptcy Code. The Debtors reserve all of their rights, claims, and Causes of
      Action with respect to claims associated with any contracts and agreements listed on
      Schedule A or Schedule G, including their right to dispute or challenge the characterization
      or the structure of any transaction, document, or instrument (including any intercompany
      agreement) related to a creditor’s claim.

      The Debtors’ failure to list any rights in real property on Schedule A/B should not be
      construed as a waiver of any such rights that may exist, whether known or unknown at this
      time.

      Despite their reasonable efforts to identify all known assets, the Debtors may not have
      listed all of their Causes of Action or potential Causes of Action against third parties as
      assets in the Schedules and Statements. The Debtors reserve all of their rights with respect
      to any Causes of Action that they may have, and neither these Global Notes nor the
      Schedules and Statements shall be deemed a waiver of any such claims, Causes of Action,
      or avoidance actions or in any way prejudice or impair the assertion of such claims.

      There are certain parties who may hold potential escheatment claims or claims for funds
      held in suspense against the Debtors. Such claims are not disclosed in the Schedules.

36.   Schedule A/B 3. Amounts listed reflect the bank balance not the net book value. Bank
      account balances listed in Part 1 represent the balance as of June 13, 2020.

37.   Schedule A/B 8. The listed prepaid insurance is as of June 13, 2020.

38.   Schedule A/B 11. In the ordinary course of the Debtors’ businesses, cash settlements must
      occur after the completion of an accounting settlement cycle, which typically takes 60 days
                                                10
             Case 20-11555-CSS          Doc 6     Filed 07/31/20      Page 11 of 39




      following the end of a production month for revenue and 90 to 120 days following the end
      of a production month for joint interest billing. The timeframe to calculate a net proceed
      for a given production month requires the following steps: (a) invoicing of joint interest
      partners; (b) payment of capital and operating expenses; (c) receipt of gross sales revenues;
      (d) receipt of gross gathering, processing, and transportation expense invoices; (e) receipt
      of joint interest billing payments; and (f) disbursement of payments to mineral and other
      interest owners. Accordingly, there is a significant amount of accounts receivable owed to
      the Debtors as of the Petition Date which will be recouped or reimbursed in the ordinary
      course of business.

39.   Schedule A/B 72. The Debtors file federal taxes on a consolidated basis. Net operating
      losses (“NOLs”) and general business credit carryforwards are available to offset taxable
      income or reduce the tax liability of the consolidated group, of which Extraction Oil &
      Gas, Inc. is the parent. Amounts listed for federal NOLs and general business credit
      carryforwards are based on the Debtors’ reasonable estimates. Open returns remain subject
      to review and audit.

40.   Schedule A/B 77. Certain of the Debtors list an aggregate value of oil and natural gas
      properties held by the applicable Debtor. Oil and gas properties are comprised of both
      proved and unproved properties. Due to the voluminous nature of the numerous assets
      associated with these properties, including, but not limited to, leases, materials, and
      equipment, the Debtors have not provided an enumerated list of the individual assets, other
      than leases, which are set forth in Schedule A/B 55.

41.   Schedule D. Except as otherwise agreed pursuant to a stipulation, or agreed order, or
      general order entered by the Bankruptcy Court that is or becomes final, the Debtors and
      their estates reserve their rights to dispute or challenge the validity, perfection, or immunity
      from avoidance of any lien purported to be granted or perfected in any specific asset to a
      creditor listed on Schedule D of any Debtor. Moreover, although the Debtors may have
      scheduled claims of various creditors as secured claims, the Debtors reserve all rights to
      dispute or challenge the secured nature of any such creditor’s claim or the characterization
      of the structure of any such transaction or any document or instrument related to such
      creditor’s claim. Further, while the Debtors have included the results of Uniform
      Commercial Code searches, the listing of such results is not nor shall it be deemed an
      admission as to the validity of any such lien. Conversely, the Debtors made reasonable,
      good faith efforts to include all liens on Schedule D, but may have inadvertently omitted
      an existing lien because of, among other things, the possibility that a lien may have been
      imposed after the Uniform Commercial Code searches were performed or a vendor may
      not have filed the requisite perfection documentation. Moreover, the Debtors have not
      included on Schedule D parties that may believe their claims are secured through setoff
      rights or inchoate statutory lien rights.

      The amounts reflected outstanding under the Debtors’ prepetition funded indebtedness
      reflect approximate principal and accrued interest as of the Petition Date. Although there
      are multiple parties that hold a portion of the debt included in the Debtors’ prepetition
      secured credit facility and other funded secured indebtedness, only the administrative
      agents or indenture trustees have been listed for purposes of Schedule D.

                                                11
            Case 20-11555-CSS           Doc 6     Filed 07/31/20     Page 12 of 39




      Schedule D does not include parties who have filed notices of perfection of liens pursuant
      to section 546(b) of the Bankruptcy Code.

      In certain instances, a Debtor may be a co-obligor, co-mortgagor, or guarantor with respect
      to scheduled claims of another Debtor, and no claim set forth on Schedule D of any Debtor
      is intended to acknowledge claims of creditors that are otherwise satisfied or discharged
      by other entities. The descriptions provided in Schedule D are intended only as a summary.
      Reference to the applicable loan agreements and related documents is necessary for a
      complete description of the collateral and the nature, extent, and priority of any liens.
      Nothing in the Global Notes or the Schedules and Statements shall be deemed a
      modification or interpretation of the terms of such agreements.

42.   Schedule E/F, Part 1: Creditors Holding Priority Unsecured Claims. The listing of any
      claim on Schedule E/F does not constitute an admission by the Debtors that such claim is
      entitled to priority treatment under section 507 of the Bankruptcy Code. The Debtors
      reserve all of their rights to dispute the amount and the priority status of any claim on any
      basis at any time. All claims listed on Part 1 of the Debtors’ Schedule E/F are claims
      arising from tax, wage, or wage-related obligations to which the Debtors may potentially
      be liable. Certain of such claims, however, may be subject to ongoing audits and the
      Debtors are otherwise unable to determine with certainty the amount of many, if not all, of
      the remaining claims listed on Part 1 of Schedule E/F. Accordingly, the Debtors have listed
      all such claims as unknown in amount, pending final resolution of ongoing audits or other
      outstanding issues. Additionally, as more fully set forth in the Debtors’ Motion for Entry
      of Interim and Final Orders (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
      Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee
      Benefits Programs and (II) Granting Related Relief [Docket No. 6], claims against the
      Debtors on account of wage or wage-related obligations to independent contractors may
      maintain priority treatment under section 507 of the Bankruptcy Code, but are subject to
      the priority cap imposed under subsections (a)(4) and (a)(5) of section 507 of the
      Bankruptcy Code. Further, to the extent such claims have been paid or may be paid
      pursuant to a court order, they may not be included on Schedule E/F.

43.   Schedule E/F, Part 2: Creditors Holding Non-Priority Unsecured Claims.

      Schedule E/F does not include certain reserves for potential unliquidated contingencies that
      historically were carried on the Debtors’ books as of the Petition Date; such reserves were
      for potential liabilities only and do not represent actual liabilities as of the Petition Date.

      The Debtors have used their reasonable best efforts to list all general unsecured claims
      against the Debtors on Part 2 of Schedule E/F based upon the Debtors’ existing books and
      records. The Debtors have attempted to relate all liabilities to each particular Debtor.

      Certain creditors listed on Part 2 of Schedule E/F may owe amounts to the Debtors and, as
      such, the Debtors may have valid setoff or recoupment rights with respect to such amounts.
      The amounts listed on Schedule E/F do not reflect any such right of setoff or recoupment
      and the Debtors reserve all rights to assert any such setoff or recoupment rights.
      Additionally, certain creditors may assert mechanics’, materialman’s’, or other similar

                                                12
      Case 20-11555-CSS          Doc 6     Filed 07/31/20     Page 13 of 39




liens against the Debtors for amounts listed on Schedule E/F. The Debtors reserve their
right to dispute or challenge the validity, perfection, or immunity from avoidance of any
lien purported to be perfected by a creditor listed on Schedule E/F of any Debtor.

The claims listed in Schedule E/F arose or were incurred on various dates. In certain
instances, the date on which a claim arose is an open issue of fact. Determining the date
upon which each claim in Schedule E/F was incurred or arose would be unduly
burdensome and cost prohibitive and, therefore, the Debtors do not list a date for each claim
listed on Schedule E/F.

Schedule E/F contains information regarding pending litigation involving the Debtors. In
certain instances, the Debtor or related co-defendants that are the subject of the litigation
may be unclear or undetermined. To the extent that litigation involving a particular Debtor
or related co-defendant has been identified, such information is contained in the Schedule
for that Debtor. Additionally, to the extent the identification of contingent co-defendants
is unknown or unclear, the Debtors have listed only the underlying litigation. The amounts
for these potential claims are listed as unknown and marked as contingent, unliquidated,
and disputed in the Schedules.

Schedule E/F reflects the prepetition amounts owing to counterparties to executory
contracts and unexpired leases. Such prepetition amounts, however, may be paid in whole
or in part in connection with the assumption, or assumption and assignment, of an
executory contract or unexpired lease. In addition, Schedule E/F does not include rejection
damage claims of the counterparties to the executory contracts or unexpired leases that
have been or may be rejected, to the extent such damage claims exist.

The Debtors have made reasonable efforts to locate and identify Guaranties in each of the
executory contracts, unexpired leases, secured financings, debt instruments and other such
agreements to which any Debtor is a party. Where Guaranties have been identified, they
have been included in the relevant Schedules for the Debtor or Debtors affected by such
Guaranties as a contingent and unliquidated obligation. The Debtors have placed the
Guaranties on Schedule H for both the primary obligor and the guarantor of the relevant
obligation. Guaranties were additionally placed on Schedule D or F for each guarantor,
except to the extent they are associated with obligations under an executory contract or
unexpired lease identified on Schedule G. It is possible that certain Guaranties embedded
in the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments
and other such agreements may have been inadvertently omitted. The Debtors reserve their
rights to amend the Schedules to the extent additional Guaranties are identified or such
Guaranties are discovered to have expired or be unenforceable. In addition, the Debtors
reserve the right to amend the Schedules and Statements and to re-characterize or reclassify
any such contract or claim, whether by amending the Schedules and Statements or in
another appropriate filing. Additionally, failure to list any Guaranties in the Schedules and
Statements, including in any future amendments to the Schedules and Statements, shall not
affect the enforceability of any Guaranties not listed.

In addition, certain claims listed on Schedule E/F may be entitled to priority under
section 503(b)(9) of the Bankruptcy Code.

                                         13
            Case 20-11555-CSS           Doc 6     Filed 07/31/20     Page 14 of 39




      Additionally, as discussed in the Debtors’ Motion for Entry of Interim and Final Orders
      (I) Authorizing Payment of (A) Mineral Payments, (B) Working Interest Disbursements,
      and (C) Joint Interest Billings and (II) Granting Related Relief [Docket No. 12] (the
      “Mineral Interests Motion”), the Debtors maintain certain “suspended funds.” The
      suspended funds represent amounts on account of the Royalties (as defined in the Mineral
      Interests Motion) that are due but are otherwise unpayable for a variety of reasons,
      including incorrect contact information, unmarketable title, and ongoing disputes over
      ownership of the underlying interest. Subject to applicable laws, when and to the extent
      the Debtors are provided evidence or sufficient notice that the issue preventing payment of
      the suspended funds to the correct party is resolved, the Debtors release the applicable
      suspended funds in question. Accordingly, Schedule E/F does not list parties with potential
      interests in the suspended funds other than parties to litigation with respect to such
      suspended funds.

      The Debtors are obligated under various agreements to market the oil and gas production
      of certain owners of working interests to potential purchasers and remit the amounts due
      to the appropriate parties. Specifically, following the sale of production and the receipt of
      proceeds attributable thereto, the Debtors are obligated to remit the net amount of those
      proceeds belonging to the owner of the working interest, net of all applicable mineral
      interests, gathering costs, processing and transportation expenses, and production taxes, as
      applicable. Certain agreements require the Debtors to process and forward to the
      appropriate parties, from funds otherwise belonging to third parties, the amounts due on
      account of such interests and expenses. The foregoing amounts were authorized to be paid
      under applicable First Day Orders, may not be property of the Debtors’ estates, and are not
      included in Schedule E/F.

44.   Schedule G. While the Debtors’ existing books, records, and financial systems have been
      relied upon to identify and schedule executory contracts and unexpired leases for each of
      the Debtors, and although reasonable efforts have been made to ensure the accuracy of
      Schedule G, inadvertent errors, omissions, or inclusions may have occurred. The Debtors
      do not make, and specifically disclaim, any representation or warranty as to the
      completeness or accuracy of the information set forth on Schedule G. The Debtors hereby
      reserve all of their rights to dispute the validity, status, or enforceability of any contract,
      agreement, or lease set forth in Schedule G and to amend or supplement Schedule G as
      necessary. The contracts, agreements, and leases listed on Schedule G may have expired
      or may have been modified, amended, or supplemented from time to time by various
      amendments, restatements, waivers, estoppel certificates, letters, memoranda, and other
      documents, instruments, and agreements that may not be listed therein despite the Debtors’
      use of reasonable efforts to identify such documents. Further, unless otherwise specified
      on Schedule G, each executory contract or unexpired lease listed thereon shall include all
      exhibits, schedules, riders, modifications, declarations, amendments, supplements,
      attachments, restatements, or other agreements made directly or indirectly by any
      agreement, instrument, or other document that in any manner affects such executory
      contract or unexpired lease, without respect to whether such agreement, instrument, or
      other document is listed thereon.



                                                14
       Case 20-11555-CSS           Doc 6     Filed 07/31/20      Page 15 of 39




In some cases, the same supplier or provider appears multiple times in Schedule G. This
multiple listing is intended to reflect distinct agreements between the applicable Debtor
and such supplier or provider.

In the ordinary course of business, the Debtors may have issued numerous service orders
or work orders pursuant to a master consulting agreement or master service agreement,
which service orders or work orders are not listed individually on Schedule G. Each master
consulting agreement or master service agreement listed on Schedule G shall include all
service orders or work orders entered into pursuant to such master agreement unless
otherwise noted.

As a general matter, certain of the Debtors’ executory contracts and unexpired leases could
be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly
inclusive or descriptive of the entirety of the rights or obligations represented by such
contract.

Certain of the executory contracts and unexpired leases listed on Schedule G may contain
certain renewal options, guaranties of payment, options to purchase, rights of first refusal,
right to lease additional space, and other miscellaneous rights. Such rights, powers, duties,
and obligations are not set forth separately on Schedule G. In addition, the Debtors may
have entered into various other types of agreements in the ordinary course of their business,
such as easements, rights of way, subordination, nondisturbance, and atonement
agreements, supplemental agreements, amendments/letter agreements, title agreements,
and division order agreements. Such documents also are not set forth in Schedule G.

The Debtors hereby reserve all of their rights, claims, and Causes of Action with respect to
the contracts and agreements listed on Schedule G, including the right to dispute or
challenge the characterization or the structure of any transaction, document, or instrument
related to a creditor’s claim, to dispute the validity, status, or enforceability of any contract,
agreement, or lease set forth in Schedule G, and to amend or supplement Schedule G as
necessary. The inclusion of a contract or lease on Schedule G does not constitute an
admission as to the executory or unexpired nature (or non-executory or expired nature) of
the contract or lease, or an admission as to the existence or validity of any claims held by
the counterparty to such contract or lease, and the Debtors reserve all rights in that regard,
including, without limitation, that any agreement is not executory, has expired pursuant to
its terms, or was terminated prepetition.

Certain of the executory contracts and unexpired leases listed in Schedule G may have been
assigned to, assumed by, or otherwise transferred to certain of the Debtors in connection
with, among other things, acquisitions by the Debtors. The Debtors have attempted to list
the appropriate Debtor parties to each contract, agreement, and lease on Schedule G;
however, there may be instances in which other Debtor entities that are not parties to the
contracts, agreements, and leases have been the primary entities conducting business in
connection with these contracts, agreements, and leases. Accordingly, the Debtors have
listed certain contracts, agreements, and leases on Schedule G of the Debtor entity
corresponding to the applicable contracting entity which may, upon further review, differ

                                           15
            Case 20-11555-CSS         Doc 6     Filed 07/31/20    Page 16 of 39




      from the primary entity conducting business with the counterparty to that particular
      contract, agreement, or lease. In instances where the Debtors were unable to determine
      which Debtor is the party to a contract, agreement, or lease, the Debtors have listed such
      contracts, agreements, or leases on Schedule G for Debtor Extraction Oil & Gas, Inc.

      In the ordinary course of business, the Debtors may have entered into confidentiality
      agreements which, to the extent that such confidentiality agreements constitute executory
      contracts, are not listed individually on Schedule G.

      In addition, Schedule G does not include rejection damage claims of the counterparties to
      the executory contracts and unexpired leases that have been or may be rejected, to the
      extent such damage claims exist.

45.   Schedule H. The Debtors have not listed any litigation-related co-Debtors on Schedule H.
      Instead, such listings can be found on the Debtors’ Schedules E/F. In addition, the Debtors
      have not listed intercompany guarantees between the Debtors.

                  Specific Disclosures with Respect to the Debtors’ Statements

1.    Statement 3. Payments to the Debtors’ bankruptcy professionals and insiders, and
      payments on account of intercompany transactions, wage garnishments, and donations are
      not included in the payments to creditors. Payments to the aforementioned parties are
      included in the following locations within the Statements: bankruptcy professionals
      (Statement 11), insiders (Statement 4), donations (Statement 9 or Statement 13), and
      intercompany transactions (Statement 4). The listing of any individual or entity as an
      insider does not constitute an admission or determination that any such individual is or is
      not an insider.

2.    Statement 4. The value of restricted stock listed on Statement 4 reflects realized income
      on date of vest.

      Statement 4 accounts for a respective Debtor’s intercompany transactions, as well as other
      transfers to insiders, as applicable. As described in the Cash Management Motion, in the
      ordinary course of business, certain of the Debtor and non-Debtor entities and business
      divisions maintain business relationships with each other, resulting in intercompany
      receivables and payables (the “Intercompany Claims”). Instead of listing each of these
      numerous transactions and entries in their Statements and Schedules for each month, the
      Debtors have included monthly balances and net activity for the one year prior to the
      Petition Date. In addition, the Debtors have separately listed any cash payments between
      Debtors and between Debtors and non-Debtor affiliates. These cash transactions are also
      recorded in the net monthly activity listing in the Debtors’ books and records.

3.    Statement 6. For a discussion of setoff, recoupment and nettings incurred by the Debtors,
      refer to paragraph 23 of these Global Notes.

4.    Statement 7. The Debtors have not included workers’ compensation claims in response to
      this question because the Debtors maintain that this disclosure would be in violation of

                                              16
           Case 20-11555-CSS          Doc 6     Filed 07/31/20     Page 17 of 39




     certain laws, including the Health Insurance Portability and Accountability Act of 1996
     (“HIPAA”).

5.   Statement 13. Any values listed in the description of the property transferred are estimates
     and included for illustrative purposes only, as many transactions include adjustments to the
     purchase price post-closing. Futher, certain transactions relating to property sales were
     made by more than one Debtor. The Debtors have elected to reflect an estimated aggregate
     transaction value across all of the associated Debtor entities.

6.   Statement 21. In connection with their oil and gas assets, the Debtors are obligated,
     pursuant to their oil and gas leases and other agreements, to remit to the lessors of the oil
     and gas leases and potentially other parties their share of revenue from the producing wells
     located on the respective real property, pursuant to the terms of their oil and gas lease. In
     addition, overriding royalties must be remitted to the owners of those interests, and the
     holders of non-executive mineral interests, as well as the holders of nonparticipating
     royalty interests, must receive the proceeds due to them pursuant to the applicable
     agreement. The foregoing amounts were authorized to be paid under applicable First Day
     Orders, may not be property of the Debtors’ estates, and are not included in Statement 21.

     The Debtors are obligated under various agreements to market the oil and gas production
     of certain owners of working interests to potential purchasers and remit the amounts due
     to the appropriate parties. Specifically, following the sale of production and the receipt of
     proceeds attributable thereto, the Debtors are obligated to remit the net amount of those
     proceeds belonging to the owner of the working interest, net of all applicable mineral
     interests, gathering costs, processing and transportation expenses, and production taxes, as
     applicable. Certain agreements require the Debtors to process and forward to the
     appropriate parties, from funds otherwise belonging to third parties, the amounts due on
     account of such interests and expenses. The foregoing amounts were authorized to be paid
     under applicable First Day Orders, may not be property of the Debtors’ estates, and are not
     included in Statement 21.

     The Debtors jointly own certain surplus inventory that was originally obtained on behalf
     of the applicable joint interest owner for the drilling, maintenance or operation of an oil
     and gas property. If these materials are ultimately not needed at the subject property they
     may be stored as surplus inventory either at an oil and gas property site or a storage yard.

     The Debtors do not hold or control property that is owned by other entities outside of
     commercial arrangements such as leasing or renting property for the Debtors’ use. The
     Debtors’ do not control property partially owned by joint interest partners as the operator
     of oil and gas properties. Such equipment is in use supporting oil and gas production on
     jointly owned locations operated by the Debtors.

7.   Statements 22-24. The Debtors historically have operated over a substantial period of time
     and periodically have: (a) been party to judicial and administrative proceedings under
     environmental laws; (b) received notification from governmental units of potential liability
     under, or violations of, environmental laws; and (c) notified governmental units of releases
     of hazardous materials. The Debtors may no longer have active operations in a particular

                                              17
            Case 20-11555-CSS          Doc 6     Filed 07/31/20      Page 18 of 39




     jurisdiction and may no longer have relevant records, or the records may no longer be
     complete or reasonably accessible or reviewable. In some cases, statutory document
     retention periods have passed. Further, some individuals who once possessed responsive
     information are no longer employed by the Debtors. For all these reasons, it may not be
     reasonably possible to identify and supply all of the requested information that is
     responsive to Statements 22-24. The Debtors have made commercially reasonable efforts
     to provide responsive information for matters and issues that have arisen and/or that the
     Debtors consider to have been resolved. The Debtors acknowledge the possibility that
     information related to proceedings, governmental notices, and reported releases of
     hazardous materials responsive to Statements 22-24 may be discovered subsequent to the
     filing of the Schedules and Statements. The Debtors reserve the right to supplement or
     amend this response in the future if additional information becomes available.

     This response covers proceedings, governmental notices, and reported releases of
     hazardous materials related to the primary applicable environmental laws and does not
     include proceedings, governmental notices, or reported releases related to non-
     environmental laws, such as occupational safety and health laws or general transportation
     laws. This response is also limited to identifying circumstances in which governmental
     agencies have alleged in writing that particular operations of the Debtors are in violation
     of environmental laws and proceedings that have resulted from alleged violations of
     environmental laws. This response does not cover: (a) periodic information requests,
     investigations, or inspections from governmental units concerning compliance with
     environmental laws; or (b) routine reports and submissions concerning permitted
     discharges resulting from routine operations where such reports and submissions were
     made in compliance with regulatory requirements, such as monthly discharge monitoring
     reports, quarterly and annual air emissions reports, quarterly and annual groundwater
     monitoring reports, deviation/exceedance reports, and annual toxic release inventory
     reports. In addition, Statement 7 may identify information that is also responsive to
     Statement 22. This response assumes that any responsive information provided in response
     to Statements, Part 12, Question 22, is also deemed to have been provided in response to
     Statements, Part 12, Questions 23-24, as appropriate.

8.   Statement 26D. Pursuant to the requirements of the Securities Exchange Act of 1934, as
     amended, Extraction Oil & Gas, Inc. has filed with the U.S. Securities and Exchange
     Commission (the “SEC”) reports on Form 8-K, Form 10-Q, and Form 10-K. These SEC
     filings contain consolidated financial information relating to the Debtors. Additionally,
     consolidated financial information for the Debtors is posted on the company’s website at
     http://www.irextractionog.com/financial-information/sec-filings. Because the SEC filings
     and the website are of public record, the Debtors do not maintain records of the parties that
     requested or obtained copies of any of the SEC filings from the SEC or the Debtors. In
     addition, in the ordinary course of business, the Debtors provide financial statements that
     may not be part of a public filing to certain parties, such as financial institutions, investment
     banks, debtholders, auditors, potential investors, vendors, and financial advisors. The
     Debtors do not maintain complete lists to track such disclosures. As such, the Debtors have
     not provided lists of these parties in response to Statement 26D.

                                        *       *       *

                                                18
                 Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 19 of 39



    Table Mountain Resources, LLC

                                         Delaware

               20-11555




                                                                              04/19




X




X
                       Case 20-11555-CSS            Doc 6   Filed 07/31/20   Page 20 of 39

          Table Mountain Resources, LLC                                          20-11555




                                                                                  $6,825.
            4/01/22
X




$6,825.                                   4/01/22
                 Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 21 of 39

    Table Mountain Resources, LLC                                 20-11555




X




X




X
                 Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 22 of 39

    Table Mountain Resources, LLC                                 20-11555




X




X




X
                  Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 23 of 39

    Table Mountain Resources, LLC                                  20-11555




X




X
                  Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 24 of 39


    Table Mountain Resources, LLC                                  20-11555




X




X
                  Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 25 of 39


    Table Mountain Resources, LLC                                  20-11555




X




X




X
                      Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 26 of 39


        Table Mountain Resources, LLC                                  20-11555




    X




    X




X
                  Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 27 of 39


    Table Mountain Resources, LLC                                  20-11555




X




X




X
                 Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 28 of 39


    Table Mountain Resources, LLC                                 20-11555




X




X
                 Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 29 of 39


   Table Mountain Resources, LLC                                  20-11555




See Attached Rider




                                                                  06/13/2018   Present
   PRICEWATERHOUSECOOPERS LLP
   300 MADISON AVENUE
   NEW YORK, NY 10017




    See Attached Rider
                 Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 30 of 39


    Table Mountain Resources, LLC                                 20-11555




     See Attached Rider




X
                         Case 20-11555-CSS                       Doc 6   Filed 07/31/20   Page 31 of 39


       Table Mountain Resources, LLC                                                          20-11555




    See Attached Rider




X




    See Attached Rider




X




    Please refer to Statement of Financial Affairs Question 4.
                 Case 20-11555-CSS   Doc 6   Filed 07/31/20   Page 32 of 39


    Table Mountain Resources, LLC                                20-11555




X




X
                         Case 20-11555-CSS                   Doc 6         Filed 07/31/20       Page 33 of 39

        Table Mountain Resources, LLC                                                           20-11555




WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.
I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
information is true and correct.
I declare under penalty of perjury that the foregoing is true and correct.


                   07/31/2020




      /s/ Tom L. Brock                                                           Tom L. Brock



                                Vice President, Chief Accounting Officer




  X




                                                                                                                                   Page 15
                                 Case 20-11555-CSS                              Doc 6            Filed 07/31/20                   Page 34 of 39


Debtor Name: Table Mountain Resources, LLC                                                                                                             Case Number: 20-11555

                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

   Part 2, Question 4: Payments or other transfers of property made within 1 year before filing this case that benefited any insider



                  Debtor                                      Description                         Counterparty               May 31, 2019          May 31, 2020      Change*
Table Mountain Resources, LLC                  Intercompany Payable                          Extraction Oil & Gas, Inc.             ($62,500.00)      ($72,500.00)    ($10,000.00)



*Positive balances represent an increase in a receivable balance or a decrease in a payable balance. Negative balances represent a decrease in a
receivable balance or an increase in a payable balance.
                           Case 20-11555-CSS                  Doc 6       Filed 07/31/20           Page 35 of 39


  Debtor Name: Table Mountain Resources, LLC                                                           Case Number: 20-11555

                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

 Part 13, Question 26a: List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.




Name & Address                                                   Dates of service From                          Dates of service To
CHAD YEAGER                                                      06/13/2018                                    Present
370 17TH STREET
SUITE 5300
DENVER, CO 80202
TOM BROCK                                                        06/13/2018                                    Present
370 17TH STREET
SUITE 5300
DENVER, CO 80202




                                                                  Page 1 of 1
                         Case 20-11555-CSS                  Doc 6         Filed 07/31/20         Page 36 of 39


Debtor Name:         Table Mountain Resources, LLC                                                    Case Number:             20-11555

                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

     Part 13, Question 26c: Firms or individuals who were in possession of the debtor's books of account and records when this case is filed.




Name and Address                                                                   If any books of account and records are unavailable
                                                                                   explain why
CHAD YEAGER
370 17TH STREET
SUITE 5300
DENVER, CO 80202
TOM BROCK
370 17TH STREET
SUITE 5300
DENVER, CO 80202




                                                            Page 1 of 1
                            Case 20-11555-CSS                   Doc 6         Filed 07/31/20           Page 37 of 39


Debtor Name:            Table Mountain Resources, LLC                                                       Case Number:             20-11555

                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Part 13, Question 26d: List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
                                                a financial statement within 2 years before filing this case.



Name & Address

Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Extraction Oil & Gas, Inc., has filed with the U.S. Securities and
Exchange Commission (the “SEC”) reports on Form 8-K, Form 10-Q, and Form 10-K. These SEC filings contain consolidated financial information
relating to the Debtors. Additionally, consolidated financial information for the Debtors is posted on the company’s website at
http://www.irextractionog.com/financial-information/sec-filings. Because the SEC filings and the website are of public record, the Debtors do not
maintain records of the parties that requested or obtained copies of any of the SEC filings from the SEC or the Debtors. In addition, in the ordinary
course of business, the Debtors provide certain parties, such as financial institutions, investment banks, debtholders, auditors, potential investors,
vendors, and financial advisors, financial statements that may not be part of a public filing. The Debtors do not maintain complete lists to track such
disclosures. As such, the Debtors have not provided lists of these parties in response to this question.




                                                                Page 1 of 1
                           Case 20-11555-CSS                 Doc 6        Filed 07/31/20           Page 38 of 39


  Debtor Name: Table Mountain Resources, LLC                                                            Case Number: 20-11555

                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

  Part 13, Question 28: Debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
                                         people in control of the debtor at the time of the filing of this case.



Name and Address                                                 Position and nature of any interest            % of interest if any
BOIES, ALLYSON G.                                               Vice President, Land                                                               N/A
ADDRESS ON FILE
BROCK, TOMMIE L.                                                Vice President, Chief Accounting Officer                                           N/A
ADDRESS ON FILE
CAIN, BRIAN D.                                                  Vice President, Government Relations &                                             N/A
ADDRESS ON FILE                                                 Public Affairs
CHRIST, ERIC J.                                                 Vice President, General Counsel & Corporate                                        N/A
ADDRESS ON FILE                                                 Secretary
EXTRACTION OIL & GAS, INC.                                      Sole Member                                                                        100
370 17TH STREET
SUITE 5300
DENVER, CO 80202
FOSCHI, MARIANELLA                                              Vice President, Finance                                                            N/A
ADDRESS ON FILE
OWENS, MATTHEW R.                                               President and Chief Executive Officer                                              N/A
ADDRESS ON FILE
TYREE, THOMAS                                                   Executive Chairman                                                                 N/A
ADDRESS ON FILE




                                                                 Page 1 of 1
                          Case 20-11555-CSS                  Doc 6        Filed 07/31/20           Page 39 of 39


Debtor Name: Table Mountain Resources, LLC                                                               Case Number: 20-11555

                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

  Part 13, Question 29: Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
                  members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


                                                                                      Period during which
                                                Position and nature of any                                            Period during which position
Name and address                                                                      position or interest was
                                                interest                                                              or interest was held To
                                                                                      held From
ERICKSON, MARK A.                              Chief Executive Officer                06/12/2017                     03/04/2020
ADDRESS ON FILE
JACOBSEN, ERIC S.                              Senior Vice President of Operations    06/12/2017                     12/09/2019
ADDRESS ON FILE
KELLEY JR, RUSSELL T.                          Chief Financial Officer                06/12/2017                     09/15/2019
ADDRESS ON FILE




                                                                     Page 1 of 1
